Citation Nr: 1710642	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for Type II, diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for diabetes mellitus based on Agent Orange exposure and assigned an initial rating of 20 percent and denied service connection for hypertension on a direct and secondary basis. In a rating decision issued in November 2011, the RO granted service connection for noncompensable erectile dysfunction, and because the erectile dysfunction was noncompensable, it was considered as part of the Veteran's service-connected diabetes mellitus. The rating of 20 percent for diabetes mellitus was continued. In a July 2013 remand order, the Board found that the Veteran had asserted entitlement to total evaluation based upon individual unemployability due to service-connected disability (TDIU) as part of his claim for a higher rating for diabetes mellitus.

The Veteran testified at a Travel Board hearing before a Veteran's Law Judge in April 2013. A transcript of the hearing was prepared and associated with the claims file. In March 2017, after being notified the Veteran's Law Judge who presided over his April 2013 was no longer with the Board, the Veteran indicated he did not want another Board hearing. The Veteran also testified at a formal hearing at the RO before a Decision Review Officer (DRO) in March 2008, and a transcript of that hearing is of record.

The Board remanded this matter in April 2012 to provide a hearing and in July 2013 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims for entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, and TDIU was granted in a September 2016 rating decision. Because the Veteran was granted the benefit he sought, and he has not filed a notice of disagreement, these claims are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

A rating decision was issued in September 2016, which continued the increased the Veteran's rating for diabetes mellitus to 40 percent. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin, restricted diet, and a regulation of activities, and diabetes mellitus caused the Veteran's erectile dysfunction, which would not be compensable if separately evaluated. The record does not reflect episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its July 2013 remand directives. The records from August 2001, January 7, 2006, and from September 2011 forward have been associated with the claim file. VA treatment records from 1969 to January 2006 were unable to be found. The RO was notified of the inability to obtain these records, and the RO properly notified the Veteran of this fact. A VA examination was conducted in February 2015. The examiner, after reviewing the claim file, provided an opinion as to the nature and etiology of the Veteran's, diabetes. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

2. Increased Rating - Diabetes Mellitus 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran generally contends that the severity of his diabetes mellitus warrants a rating in excess of 40 percent.

Diabetes mellitus is evaluated under the endocrine system, DC 7913. Under the formula, a 40 percent rating is warranted where there is diabetes mellitus requiring insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent rating is warranted where there is diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. Id. 

A 100 percent rating is warranted where there is diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenusous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

The record reflects that the Veteran's diabetes mellitus requires insulin, a restricted diet, regulation of activities, and his diabetes mellitus caused noncompensable erectile dysfunction. However, the record does not reflect the Veteran has episodes of ketoacidosis or hypoglycemic that require one or two hospitalizations per year or twice a month visits to a diabetic care provider. The veteran's June 2007 VA examination showed no history of ketoacidosis or hypoglycemic reactions. A VA examination conducted in September 2011 shows that while the Veteran does have episodes of hypoglycemia and ketoacidosis, none of them required hospitalization. At the Veteran's most recent VA examination in February 2015, the examiner noted the Veteran was visiting a diabetic care provider less than two times per month and had no hospitalizations in the last year for ketoacidosis or hypoglycemic reactions. Furthermore, VA examinations in June 2007, April 2008, September 2011, and February 2015 note the Veteran saw a diabetic care provider once a month or less. Thus, the criteria for a rating of 60 percent have not been met.

Moreover, a still higher rating of 100 percent is not warranted since the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.

The Board has considered whether staged ratings under Hart v. Mansfield are appropriate for the Veteran's service-connected diabetes mellitus; however, the Board finds the record does not reflect the Veteran's disability has ever been more than 40 percent disabling at any time since July 2007. Hart, 21 Vet. App. at 505. Therefore, assigning a staged rating for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The Veteran has reported that his symptoms related to diabetes are that he takes insulin every day, he is on a restricted diet, and his activities are regulated.  These are the criteria contemplated under the rating criteria. As a result, the Board finds the Veteran's diabetes mellitus is fully addressed by the rating criteria under which it is currently evaluated.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for a higher rating, and there is no doubt to be otherwise resolved. As such, the appeal is denied.


ORDER

Entitlement to an initial evaluation in excess of 40 percent for Type II, diabetes mellitus is denied.



____________________________________________
A. P. SIMPSON	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


